DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Formal Matters
Applicants' response and amendments to the claims, filed 10/28/2021, are acknowledged and entered.  Claims 20, 53, and 59 have been cancelled by Applicant.  Claims 78-80 have been newly added.  Claims 15-19, 21, 24, 27, 30, 33-38, 41, 44, 47, 50-52, 54-58, 60, 63, 66, 69, and 72-80 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claims 20, 53, and 59 are withdrawn as being moot in light of Applicant’s cancellation of the claims.



Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
Claims 15, 34, and 54 have been amended to remove recitations of weight percentages of filler, disintegrant, lubricant, and glidants, and to add the limitation “a weight of the tablet is 800 mg or less”.  Support for a weight of the tablet being 800 mg or less is found in the Specification at [0007], where Applicant discloses that for convenient oral administration, generally the tablet weight should “not exceed 800 mg”.1
The claims now recite tablets comprising the active pharmaceutical ingredient compound 8-fluoro-2-{4-[(methylamine)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate (i.e., rucaparib camsylate), wherein the compound is present in an amount so that the tablet contains 200 mg (Claim 15), 250 mg (Claim 34), or 300 mg (Claim 54) 8-fluoro-2-{4-[(methylamine)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one (i.e., rucaparib), wherein the weight of the tablets are 800 mg or less.  There is no requirement in Claims 15, 34, or 54 that any excipients are present, i.e,. the claims are construed to literally encompass a tablet comprised of only 200 mg, 250 mg, or 300 mg rucaparib.  Support for tablets comprising rucaparib camsylate and not comprising any excipients is found in the Specification at, inter alia, [0036], wherein it is disclosed the tablets “may include one or more pharmaceutically acceptable excipients, carriers, or diluents/fillers”, and in Table 1, wherein a tablet comprised solely of 100% w/w rucaparib camsylate was made (Formulation 1).
For clarity, it should be noted that the amounts recited in the claims are amounts of 8-fluoro-2-{4-[(methylamine)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one, not amounts of the 8-fluoro-2-{4-[(methylamine)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate (i.e., rucaparib camsylate). However, throughout the disclosure, the weight percentages disclosed by Applicant appear to be weight percentages of rucaparib camsylate, not rucaparib per se.  See Tables 1 and 2. The amounts, i.e., 200 mg, 250 mg, and 300 mg, disclosed by Applicant and recited in the claims are of rucaparib per se, not rucaparib camsylate. See Claims 15, 34, and 54; Tables 1 and 2.  This is more clearly illustrated by Formulation 5 of Table 1, that contains 300 “mgA” as the “Dose”, yet the “Active (w/w)” Rucaparib Camsylate is 64.44% in a core weight of 800 mg.  Obviously, 300 mgA in 800 mg is not 64.44% w/w.  However, 64.44% w/w rucaparib camsylate in an 800 mg tablet is 515.52 mg (0.928 mol), which is equivalent to a dose of 300 mg rucaparib.  
The claims inherently contain at least 43% w/w rucaparib camsylate because they must comprise, at minimum, 200 mg rucaparib (Claim 15) in a tablet weighing not less than 800 mg, i.e., a tablet comprising 200 mg rucaparib and weighing 800 mg, would comprise 43% w/w rucaparib camsylate.  If the tablet weighs less and/or contains more rucaparib, the weight percentage of rucaparib camsylate in the tablet will inherently be higher than 43% w/w. 

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19, 21, 24, 27, 30, 33, 73, 75, and 78 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Claim 15 has been amended to remove recitations of weight percentages of filler, disintegrant, lubricant, and glidants, and to add the limitation “a weight of the tablet is 800 mg or less”.  The claim now simply encompasses a tablet comprising 200 mg (Claim 15) rucaparib, wherein the weight of the tablets are 800 mg or less.  
The Examiner maintains, as set forth in the prior Office Action (see pages 10 and 11), that the disclosure as originally filed does not provide written support for tablets comprising less than 45% w/w rucaparib camsylate as encompassed by Claim 15 and claims dependent therefrom.
Amended Claim 15 and claims dependent therefrom encompass embodiments that literally fall outside of Applicant’s disclosure.  For example, a tablet comprising 200 mg rucaparib and weighing 800 mg, i.e., “a weight of the tablet is 800 mg or less”, would comprise 43% w/w rucaparib camsylate, which literally falls outside of the lowest weight percentage rucaparib camsylate disclosed by Applicant – 45% w/w.  
As the Examiner has already explained, the instant specification is generally directed towards “high dosage strength” tablets of rucaparib; see, e.g., the Title, paragraphs 2 and 14. The specification states, “It is therefore surprising and unanticipated where it is found that an API can be formulated in a dry granulating manufacturing process with drug loads in excess of 45%” (paragraph 10) (Emphasis Added). At paragraph 33, the specification again notes that it was surprising to find “rucaparib camsylate is a salt that has advantageous properties with respect to compressibility and that it is possible to manufacture tablets thereof with a load of 45% w/w or more. This means that the present invention provides tablets that may have such a high content of rucaparib” (Emphasis Added). The specification further states, “The invention is directed to high dosage strength tablets of rucaparib. In some embodiments, the tablet includes 45-90% w/w rucaparib camsylate. In some embodiments, the dry granulated tablet includes 45-90% w/w rucaparib camsylate.” (paragraph 14) (Emphasis Added).
Working examples comprised 73.65% w/w or 64.44% w/w rucaparib camsylate (Formulations 3-5), which are described to have acceptable compressability and were an improvement over API alone. See Table 1; [0051].
Indeed, the originally filed claims all contained limitations that recited tablets comprising “45-90% w/w of an active pharmaceutical ingredient compound 8-fluoro-2-{4-[(methylamine)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate”.  See originally filed Claims 1, 11, and 14.  It is these tablets that are disclosed and were previously claimed to include 200 mg, 250 mg, or 300 mg of the rucaparib camsylate.  See originally filed Claims 7-9, 13, and 14.
To be clear, the weight percentages disclosed by Applicants are weight percentages of rucaparib camsylate, not rucaparib per se.  See Tables 1 and 2. However, the amounts, i.e., 200 mg, 250 mg, and 300 mg, disclosed by Applicants and recited in the claims are of rucaparib per se, not rucaparib camsylate. See Claims 15, 34, and 54; Tables 1 and 2.  This is more clearly illustrated by Formulation 5 of Table 1, that contains 300 “mgA” as the “Dose”, yet the “Active (w/w)” Rucaparib Camsylate is 64.44% in a core weight of 800 mg.  Obviously, 300 mgA in 800 mg is not 64.44% w/w.  However, 64.44% w/w rucaparib camsylate in an 800 mg tablet is 515.52 mg (0.928 mol), which is equivalent to a dose of 300 mg rucaparib.  
At bottom, as amended Claim 15 and claims dependent therefrom still literally encompass tablets falling outside the scope of the disclosed tablets with a load of 45% w/w or more rucaparib camsylate, e.g., 45-90% w/w rucaparib camsylate, the amended claims are not supported by the disclosure as originally filed.  

Response to Arguments
	Applicant argues:

    PNG
    media_image1.png
    185
    684
    media_image1.png
    Greyscale

	The Examiner is not persuaded and maintains that the as filed disclosure does not provide written support for tablets comprising less than 45% w/w rucaparib camsylate, i.e., 43% w/w, as still encompassed by Claim 15 and claims dependent therefrom.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



U.S. Patent No. 9,987,285
Claims 15-19, 21, 24, 27, 30, 33-38, 41, 44, 47, 50-52, 54-58, 60, 63, 66, 69, and 72-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,987,285 in view of WO 03/090720 A1 (Published Nov. 6, 2003). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the tablets recited in the ‘285 patent fully encompass the claimed tablets. 
Claim 1 of the ‘285 patent recites a tablet comprising 45-90% w/w of an active pharmaceutical ingredient compound 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate, which is the same active recited in the instant claims.
Claim 7 of the ‘285 patent, which depends from Claim 1, recites the tablet according to claim 1 further comprises 5-50% w/w of a filler; 1-20% w/w of a disintegrant; 0.20-2.5% w/w of a lubricant.
Claims 10, 11, and 28 of the ‘285 patent recite the tablet includes 200 mg or more, 250 mg or more, or 300 mg or more of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one, which are the same amounts recited in instant Claims 15, 34, and 54.
Claims 12-15 of the ‘285 patent recite the filler is microcrystalline cellulose, the lubricant is magnesium stearate, and the disintegrant is sodium starch glycolate, which are the same filler, lubricant, and disintegrant recited in the instant dependent claims.
Dissolution properties as recited in instant dependent claims are recited in Claims 16-18 of the ‘285 patent.
Accordingly, the claimed tablets are fully encompassed by the tablets claimed in the ‘285 patent and are not patentably distinct therefrom because they comprise the same active and same excipients in the same amounts as the tablets recited in the ‘285 patent claims.  While Applicant attempts to distinguish the claimed tablets from those recited in the ‘285 patent by not reciting the weight percentage of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate present in the tablets, given the weight percentage of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate recited in the ‘285 patent claims (45-90% w/w) and the amount of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one (200 mg or 300 mg) present in the tablets, the tablets of the ‘285 patent must weigh 800 mg or less as recited in the amended claims.  As the claimed tablets also require the same amounts of active in a tablet weight less than 800 mg, the claimed tablets also would clearly comprise 45-90% w/w of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate.
Claims 75-77 recite that the tablet is coated.  It would have been prima facie obvious to a person of ordinary skill in the art to coat the high drug load tablets recited in the ‘285 patent claims and encompassed by the instant claims in view of WO ‘720, which teaches high drug load tablets comprising the same excipients in overlapping amounts with those recited in the ‘285 patent and instant claims that are coated. See Examples 1-2.




U.S. Patent No. 10,130,636
Claims 15-19, 21, 24, 27, 30, 33-38, 41, 44, 47, 50-52, 54-58, 60, 63, 66, 69, and 72-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,130,636 in view of WO 03/090720 A1 (Published Nov. 6, 2003). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the tablets recited in the ‘636 patent fully encompass the claimed tablets. 
The ‘636 patent requires administration of tablets comprising 45-90% w/w of an active pharmaceutical ingredient compound 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate (Claims 1 and 11), e.g., 200 mg or more (Claims 7 and 11), 250 mg or more (Claim 8), or 300 mg or more (Claim 9) of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one.
While the ‘636 patent claims broadly encompass administering tablets comprising 45-90% w/w of an active pharmaceutical ingredient compound 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate to provide 200 mg or more of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one, they do not recite the weight of the tablets is 800 mg or less as recited in the amended claims.
However, given the weight percentage of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate recited in the ‘636 patent claims (45-90% w/w) and the amount of 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one (200 mg or more, 250 mg or more, or 300 mg or more) present in the tablets, the tablets administered in the ‘636 patent claims must weigh 800 mg or less as recited in the amended claims.  
While the ‘636 patent claims do not recite or require the tablets contain any excipients, the ‘636 patent disclosure is properly used as support for the ‘636 patent claims to define the metes and bounds of the subject matter claimed.  In this regard, the ‘636 patent describes throughout the disclosure that the tablets comprising 45-90% w/w of an active pharmaceutical ingredient compound 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate further comprise 5-50% w/w of a filler, 1-20% w/w of a disintegrants, and 0.20-2.5% w/w of a lubricant. See col. 5, line 62 to col. 6, line 7; Examples 1-2; Table 5.
Put differently, in a tablet comprising 45-90% w/w of an active pharmaceutical ingredient compound 8-fluoro-2-{4-[(methylamino)methyl]phenyl}-1,3,4,5-tetrahydro-6H-azepino[5,4,3-cd]indol-6-one camsylate as recited in the ‘636 patent claims, the remaining 10-55% w/w of the tablet must be made up of something and the ‘636 patent discloses that it is made of 5-50% w/w of a filler, 1-20% w/w of a disintegrant, and 0.20-2.5% w/w of a lubricant.
Claims 75-77 recite that the tablet is coated.  It would have been prima facie obvious to a person of ordinary skill in the art to coat the high drug load tablets recited in the ‘636 patent claims and encompassed by the instant claims in view of WO ‘720, which teaches high drug load tablets comprising the same excipients in overlapping amounts with those recited in the instant claims that are coated. See Examples 1-2.

Response to Arguments
	Applicant argue because no allowable subject matter has yet been indicated and because the claims are still subject to further changes, no action is believed to be necessary at this time.
Applicants argue filing terminal disclaimers at the present juncture would clearly be premature.
	In response, Applicant is within his right to wait to file Terminal Disclaimers to overcome the double patenting rejections until the claims are otherwise allowable. The rejections, however, will be maintained until such time as Terminal Disclaimers are filed or the claims are amended such that they are patentably distinct from the cited patent claims.  

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 Applicant also argues support for the claim amendments may be found “in the cancelled claims”.  However, while cancelled Claim 20 did recite the compressed tablet weight is 800 mg or less, Claim 20 is not an original claim and a tablet weight of 800 mg or less was not recited in any of the originally filed claims.